       Case: 1:18-cr-00722-SO Doc #: 18 Filed: 07/15/19 1 of 5. PageID #: 79




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                   :       CASE NO. 1:18-CR-00722
                                            :
              Plaintiff,                    :
                                            :       JUDGE SOLOMON OLIVER JR.
       vs.                                  :
                                            :
QUENTIN D. FIPS,                            :       MOTION TO SUPPRESS
                                            :       (Evidentiary Hearing Requested)
              Defendant.                    :



       Quentin Fips, through counsel, respectfully moves this Honorable Court for an Order

suppressing the firearm because it was the product of an unlawful search of Mr. Fips’ vehicle and

in violation of his Fourth Amendment rights. A memorandum in support of this motion is attached

and incorporated herein.

                                            Respectfully submitted,

                                            STEPHEN C. NEWMAN
                                            Federal Public Defender
                                            Ohio Bar: 0051928

                                            /s/Charles E. Fleming_________________
                                            CHARLES E. FLEMING
                                            Assistant Federal Public Defender
                                            Ohio Bar: 0046778
                                            /s/ CATHI ADINARO
                                            Attorney at Law
                                            Ohio Bar: 0088731
                                            1660 West Second Street, Suite 750
                                            Cleveland, Ohio 44113
                                            (216) 522-4856 (o); (216) 522-4321 (f)
                                            Email: charles_fleming@fd.org
                                            Email: cathi_adinaro@fd.org
       Case: 1:18-cr-00722-SO Doc #: 18 Filed: 07/15/19 2 of 5. PageID #: 80



                                       MEMORANDUM

   I. Facts

       On September 7, 2018 several members of the Cleveland Police Gang Impact Unit were

“touring” the near west side of Cleveland “for criminal activity” in unmarked cars. (Exh. A: Det.

Bays Report). The officers “observed two black males standing in the street next to a white Buick

LaCrosse.” (Exh. A). According to Detective Andre Bays, one of the black males (later identified

as Mr. Quentin Fips) was seen reaching into the driver’s side window of the Buick as the officers

drove by. Several officers exited their vehicles and approached the two black males who were still

standing in the street. The officers verbally identified themselves as law enforcement and were all

wearing police ballistic vests with their badges showing. (Exh. A).

       Sargent Johnson allegedly approached Mr. Fips and asked why he was reaching into the

car after seeing the police. What happened next is in dispute. According to Det. Bays, “Mr. Fips

opened the driver’s door and reached inside stating, “’this is what I was doing’ [and] inadvertently

open[ed] the center console revealing” a handgun. (Exh. A). Mr. Fips disputes this. Mr. Fips states

that he never reached into the car after the officer approached. Instead, Sargent Johnson himself

reached into the car and opened the center console. Mr. Fips did not consent to this search and

Sargent Johnson did not have probable cause to search his car. Because the search of Mr. Fips’ car

was without consent or probable cause, the search was conducted in violation of Mr. Fips’ Fourth

Amendment rights and this Court should suppress the firearm recovered.

   II. Mr. Fips did not consent to the search or “inadvertently” display the firearm to
       Sargent Johnson.

       The dispute in this case centers entirely on how the firearm was discovered in Mr. Fips’

car. Mr. Fips did not consent to the search of his car and the police reports make no mention that

Mr. Fips gave verbal consent to search his car. Additionally, Mr. Fips denies reaching into the car


                                                 2
           Case: 1:18-cr-00722-SO Doc #: 18 Filed: 07/15/19 3 of 5. PageID #: 81



and opening, inadvertently or otherwise, the center console. This version of the events makes no

practical sense. When the officers approached Mr. Fips and Dominque Dorsey, they were standing

in the street near his car. Officers approached Mr. Fips and Mr. Dorsey and identified themselves

as law enforcement. Mr. Fips, knowing the officers would want him to keep his hands in plain

view, would not have reached into his car as armed police officers approached him. That would

have put his life at risk.

           Mr. Fips’ recollection is much more logical. Sargent Johnson approached Mr. Fips and

asked why he reached into the car after seeing the police. Sargent Johnson then, without a warrant

or probable cause, reached into Mr. Fips’ car and opened the center console. This is when Sargent
                                          1
Johnson saw the firearm in the console.

           The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. CONST. amend. IV.

“[T]he basic rule [is] that ‘searches conducted outside the judicial process, without prior approval

by judge or magistrate, are per se unreasonable under the Fourth Amendment – subject only to a

few specifically established and well-delineated exceptions.’” Arizona v. Gant, 555 U.S. 332, 338

(2009). In this case, Sargent Johnson had no lawful right to search Mr. Fips’ car. Sargent Johnson’s

search of the car’s closed center console was a violation of Mr. Fips’ Fourth Amendment rights.

    III.      Conclusion

           Mr. Fips respectfully requests this Court hold an evidentiary hearing to address the

legal/factual issues herein raised.




1
  It is also alleged that Mr. Fips attempted to run and tossed the drugs charged in the Indictment.
Mr. Fips maintains his innocence allegations. Nonetheless, Mr. Fips does not challenge the
seizure of the alleged drugs, which were neither on his person or in the mentioned automobile
when seized.

                                                  3
Case: 1:18-cr-00722-SO Doc #: 18 Filed: 07/15/19 4 of 5. PageID #: 82



                               Respectfully submitted,

                               STEPHEN C. NEWMAN
                               Federal Public Defender
                               Ohio Bar: 0051928

                               /s/Charles E. Fleming_________________
                               CHARLES E. FLEMING
                               Assistant Federal Public Defender
                               Ohio Bar: 0046778
                               /s/ CATHI ADINARO
                               Attorney at Law
                               Ohio Bar: 0088731
                               1660 West Second Street, Suite 750
                               Cleveland, Ohio 44113
                               (216) 522-4856 (o); (216) 522-4321 (f)
                               Email: charles_fleming@fd.org
                               Email: cathi_adinaro@fd.org




                                  4
        Case: 1:18-cr-00722-SO Doc #: 18 Filed: 07/15/19 5 of 5. PageID #: 83



                                     CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2018, a copy of the foregoing Motion to Suppress was

filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. Mail. Parties may access this filing through the Court’s system.

                                               /s/Charles E. Fleming_________________
                                               CHARLES E. FLEMING
                                               Assistant Federal Public Defender
                                               Ohio Bar: 0046778




                                                  5
